Appeal by an employer and his insurance carrier from a decision and award of the Workmen’s Compensation Board for death benefits. There was ample evidence, which the board was warranted in accepting, that while decedent was engaged in his usual work of bundling, handling and carrying newspapers, the bundles weighing about 55 pounds each, or perhaps somewhat more on this occasion, he collapsed but quickly recovered and after resting briefly carried a bundle from his truck and for some 150 feet; that on the following day his attending physician diagnosed an acute posterior wall myocardial infarct and coronary occlusion, which was confirmed next day by a cardiologist and by electrocardiogram and which some days later caused his death; and that the testimony of the attending physician and that of a cardiologist definitely and adequately related claimant’s death to the incident described. Whether or not, as appellants contend, decedent’s work at the time involved no greater exertion than was involved in his usual work is not controlling (Matter of Schechter v. State Ins. Fund, 6 K Y 2d 506, 510) provided that, as the board could find from this record, “ the ordinary course of the work was sufficiently strenuous to require more than normal exertion” (Matter of Burris v. Lewis, 2 M Y 2d 323, 326). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.